United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 22, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51439
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS CADENA-ROMO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. DR-03-CR-145-1-AML
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jose Luis Cadena-Romo (Cadena) appeals his conviction by a

jury of illegal reentry by an alien following deportation, in

violation of 8 U.S.C. § 1326.   Cadena argues that the evidence

was insufficient to prove that he is an alien.   He contends that

he has derivative citizenship through his mother who was a United

States citizen.

     Because Cadena failed to renew his motion for a judgment of

acquittal at the close of all of the evidence, his sufficiency

challenge is reviewed only for a manifest miscarriage of justice.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51439
                                -2-

United States v. Avants, 367 F.3d 433, 449 (5th Cir. 2004).     Such

a miscarriage of justice occurs when the record is “devoid of

evidence of guilt or [when] the evidence [is] so tenuous that a

conviction is shocking.”   Id.

     The Government introduced evidence that Cadena was born in

Mexico, that he informed a Border Patrol agent at the time of his

apprehension that he was a Mexican national, that he had

previously filed for an Immigrant Visa, that he had been deported

as an alien, and that he waived his right to appeal the

deportation order.   The only evidence of Cadena’s derivative

citizenship came from Cadena’s testimony, which was inconsistent.

This inconsistency provided support for a jury-finding that

Cadena was not entitled to derivative citizenship.   The jury was

free to reject Cadena’s testimony regarding his claim to

citizenship.   See United States v. Runyan, 290 F.3d 223, 240 (5th

Cir. 2002).

     The record is not devoid of evidence that Cadena is an

alien.   Cadena’s conviction under § 1326 does not constitute a

manifest miscarriage of justice.   See Avants, 367 F.3d at 449.

     Accordingly, the judgment of the district court is AFFIRMED.